Petition for Writ of Mandamus Dismissed and Opinion filed May 9, 2006








Petition for Writ of Mandamus Dismissed and Opinion
filed May 9, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00321-CV
____________
 
IN RE JUAN FRANCISCO RAMIREZ, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On April 12, 2006, relator filed a petition for writ of
mandamus in this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.  In the petition, relator asks this Court to
compel the Honorable Michael Fields, presiding judge of County Court at Law
Number Fourteen, to execute and file a certification of relator=s right to appeal the denial of his
application for writ of habeas corpus. 
He also asks this Court to compel the Harris County District Clerk to
forward relator=s notice of appeal to this Court.
With respect to the Harris County District Clerk, we lack
jurisdiction to address relator=s complaint.  See
Tex. Gov=t Code Ann. ' 22.221 (a), (b) (Vernon 2004).  




With respect to the remainder of the petition, on April 24,
2006, the trial court sent a copy of its certification of relator=s right to appeal to this Court.  Therefore, that portion of relator=s claim is moot.             Accordingly, relator=s petition for writ of mandamus is
dismissed.
PER CURIAM
 
Petition
Dismissed and Opinion filed May 9, 2006.
Panel consists of
Justices Anderson, Edelman, and Frost.